The plaintiff is an attorney at law. He brought the present action to recover for professional services rendered and for moneys expended by him in the defendant’s behalf, and prevailed against an interposed defense of previous adequate payment; the verdict embracing almost all that he claimed was his due.
Dissatisfied with the jury’s decision, on the essential 'question of fact involved, the defendant has argued a usual form motion for a new trial. But, no sufficient reason being perceived for sustaining the motion, it must be overruled.
Fred W. Brown and John R. Bunion, for plaintiff. Buzzell & Thornton, for defendant.
Nor is there any merit in an exception reserved by the defendant in a situation which may be briefly related. The plaintiff’s account carried an item for trying a certain suit. The suit was one to redeem from a real estate mortgage. Plaintiff was asked, on cross-examination, if the outcome of that trial was not adverse to his client, and the plaintiff insisted otherwise. Later on, defendant’s counsel inquired of the trial court clerk, as the custodian of the record, concerning that which the final decree in the suit required. The clerk, answering in the manner that interrogation invited, stated the result in close approximation rather than with preciseness. When it was in order for the plaintiff to tender rebutting evidence, he offered an attested copy of the decree, in contradiction of the general testimony that the clerk had given. To the introduction of this evidence the defendant unavailingly objected.
The ruling admitting the document obviously was correct to the degree that its verbal buttressing would be superfluous. Motion overruled. Exception overruled.